FILED
                           NOT FOR PUBLICATION
                                                                             JUL 11 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FEDERAL NATIONAL MORTGAGE                        No.     18-15562
ASSOCIATION,
                                                 DC No. CV 16-0203 JCM
              Plaintiff-Appellee,

 v.
                                                 MEMORANDUM*
LN MANAGEMENT LLC SERIES 3085
CASEY 201,

              Defendant-Appellant,

 and

CANYON WILLOW OWNERS
ASSOCIATION,

              Defendant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                              Submitted July 9, 2019**
                                 Portland, Oregon

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
Before:      FERNANDEZ, TASHIMA, and OWENS, Circuit Judges.

      LN Management LLC, Series 3085 Casey 201 (“LN Management”), appeals

the district court’s grant of summary judgment to the Federal National Mortgage

Association (“Fannie Mae”) in a case concerning a foreclosure on a property which

Fannie Mae claims it owns. Fannie Mae filed this lawsuit seeking declaratory

relief and quiet title after a homeowners’ association (“HOA”) made a foreclosure

sale on the property without Fannie Mae’s consent, allegedly in violation of the

Federal Foreclosure Bar. See 12 U.S.C. § 4617(j)(3) (“No property of the Agency

shall be subject to levy, attachment, garnishment, foreclosure, or sale without the

consent of the Agency, nor shall any involuntary lien attach to the property of the

Agency.”).

      The district court granted summary judgment for Fannie Mae on its

declaratory relief and quiet title claims. LN Management argues that the district

court erred because Fannie Mae did not have an ownership interest in the property

at the time of the foreclosure sale, in which case the Federal Foreclosure Bar would

not apply. A district court’s decision to grant summary judgment is reviewed de

novo. Berezovsky v. Moniz, 869 F.3d 923, 927 (9th Cir. 2017).




                                          2
      There was no genuine dispute as to whether Fannie Mae had an ownership

interest in the property at the time of the HOA foreclosure sale. The Trustee’s

Deed Upon Sale clearly states that Fannie Mae purchased the property on

November 28, 2012, prior to the HOA foreclosure sale. The Trustee’s Deed Upon

Sale also identifies Fannie Mae, who was the highest bidder at the sale, as the

“Grantee” and the “Beneficiary” of the sale. This is straightforward evidence of

Fannie Mae’s ownership interest in the property on November 28, 2012, well

before the HOA foreclosure on February 2, 2013.

      LN Management did not point to any evidence that creates a genuine factual

issue regarding Fannie Mae’s ownership. LN Management is incorrect in arguing

that documents show that Green Tree Servicing (“GTS”) instead owned the

property. GTS was Fannie Mae’s servicer and agent, and Fannie Mae does not

need to be listed on the Notice of Default as the “beneficiary of record of the Deed

of Trust” or the “holder of the note secured by the Deed of Trust” in order to have

an ownership interest in the property. See id. at 932. Furthermore, the Declaration

of Sale to Beneficiary that LN Management introduced provides no support for the

theory that GTS, not Fannie Mae, took ownership of the property at the auction

When read together with the description of Fannie Mae as the “Beneficiary” in the




                                          3
Trustee’s Deed Upon Sale, it reinforces that Fannie Mae took ownership of the

property at the November 28 auction.

      AFFIRMED.




                                        4